—In an action, inter alia, to recover damages for breach of a fiduciary duty, the defendant appeals, as limited by his brief, from so much of (1) an order of the Supreme Court, Dutchess County (Hillery, J.), dated February 29, 1996, as directed him to pay to the receiver of the subject properties his pro rata share of the costs connected with the upkeep and maintenance of the subject properties, and (2) an order of the same court, dated May 21, 1996, as upon, in effect, granting reargument, adhered to its original determination.
*314Ordered that the appeal from the order dated February 29, 1996, is dismissed, as that order was superseded by the order dated May 21, 1996, made upon reargument; and it is further,
Ordered that the order dated May 21, 1996, is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
In light of the proof presented by the defendant himself, that he has an interest in the subject properties, the court did not err in directing him to pay to the receiver his pro rata share of the costs connected with the upkeep of the properties (see, Partnership Law § 26; St. James Plaza v Notey, 166 AD2d 438; see generally, 15A NY Jur 2d, Business Relationships, § 1552).
The defendant’s remaining contentions lack merit. Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.